Title: From Abigail Smith Adams to Sarah Smith Adams, 20 March 1817
From: Adams, Abigail Smith
To: Adams, Sarah Smith




my dear Daughter
Quincy. March 20 1817.


 I received your letter of Feb’ry 19th inst, was rejoiced to find you writing again. It was my intention Sooner to have replied to you, but your own experience under Similar Circumstances will allow for my omission, when I inform you that Louisa was Suddenly seizd with bleading, like that which has twice attackd you, and this from being a large vessel in the Stomack, was so profuse, as to reduce her to a State of great debility and danger. It required the most constant efforts for more than a week, to keep her alive, as She fainted upon being moved She is Still very low; but we hope upon the recovery. She Sends her Love to you and Says She has a fellow feeling with you.
Mrs Foster is here now, which is a releif to me, for altho Susan has done her part by watching and nursing, an experienced hand is of more value than a young one. The poor woman has had five months trial this winter, at the commencement of which, her Son Charles was taken Sick, with an inflamitory rheumatism, and has not walked Since, most of the Time confined to his Bed.
I am very sorry to you Should entertain an Idea that Susan "was not permitted to visit you" If you will recall the rashness of that expression, I can explain to you reasons Sufficient. I Should presume to Satisfy you that no obstical was either in my inclination or intention—after her Sister went to Housekeeping, Susan did not receive either, an invitation or an intimation that a visit from her was wished for—about the Same time an attachment took place between mr Clark, and her, at that period my acquaintance with him was but Slight, and altho, from every Source his Character Stood fair—yet I did not think it prudent, or that it would have been commendable in me, without a more intimate acquaintance with his habits, his Morals and his Principles, to have committed her Solely to his care—He asked and obtaind permission of his Commander to give him leave of absence for a few weeks to attend to his private affairs and see his Friends, he returnd at the appointed time, but as his time is not his own, if I had judged it expedient, he could not again have left the Ship—altho he often exprest a wish that he could accompany her to utica
After Susan considerd herself engaged She would not have thought herself at Liberty to have accompanied any other person, unless it had been a near Relative—and the load Stone was too attractive to quit it—Since that period, Susan has written you all the dissapointments which have assaild & pursued him. I hope all will terminate finally in good, and that they both may be enabled to Say
"In each event of Life, thy ruling hand I see"
I cannot pass without noticeing the Severity of your observations upon Susan, when you attribute to her a want of feeling and affection towards you to Sordid and Sinister motives
allowing that having lived with you fewer years than with me, does it follow that She Should feel less attachment towards you. Do Children when married, and Seperated from their parents lose their attachment towards them? I can speak from my own experience, they never were dearer to me, than when Seperated from me, nor do I feel that my affection for my absent Son, altho near 8 years Since I Saw him in any way diminishd, or have I any reason to think those ties, which bound him to his parents, loosned by absence—
we must allow for different natural dispositions, Some are formed to buffet adverse waves—and have strength of mind, firmness and resolution to Stem adversity—while others are possest of the delicate and tender Sympathy’s which glide Smoothly through Life give and receive equal delight—
Indeed my dear Daughter you have in my Letter censured Susan harshly—and attributed motives to her, foreign to her Heart. She could not wish to be burdensome to you, and it was never in her power, altho I hope it would be been in her will, to have contributed to your comfort, even tho She had been destitute of that “affluence” to use her Aunt Nanceys expression, with which Providence has blessed her sister and which in her Hands—I doubt not She will make a wise and judicious use of—
I had no disposition to close the door of correspondence with mr Johnson—I received a replie to my Letter which I had written to my Grandaughter, and did not consider it as demanding an answer but that being the case, added to my admiration of mr Johnsons talent at easy and pleasent Letter writing, it is very probable  I Shall renew it again—I Should have frequently written to Abbe if She could have replied because we want to Say many things to each other, with which the Lords of the Oration have no concern—we have our free Masons altho not initiated in their Hocus Pocus—

I know you will congratulate me upon the prospect of a return of my Son & Family to his Native Country—with a kiss to my Grandson, and Love to mr and mrs Johnson / I remain your / affectionate

Abigail Adams




